Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 15 January 2021.
2.	Claims 1, 13 and 25 have been amended.
3.	Claims 1-29 remain Pending and Rejected. 	
		
                  Responses to the Argument

4.	The applicant’s arguments filed on 15 January 2021 are moot in view of new ground of rejection rendered.	

                                                          Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-12 and 25-29 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Berman et al. (US Publication No. 20150205947), hereinafter Berman.  
In regard to claim 1: 
providing a transcutaneous analyte sensor configured for implantation in a host ( Berman, ¶170, FIG.4). 
generating analyte sensor data associated with analyte concentration in the host using the transcutaneous analyte sensor coupled to the analyte sensor system (Berman, ¶147, 137). 
receiving, by the analyte sensor system authorization to provide one of the plurality of partner devices with access to a set of configuration parameters via the diabetes management partner interface ( Berman, ¶114, 176-177  FIG.3A).
wherein the set of configuration parameters is stored in a memory of the analyte sensor system (Berman, ¶178-179).
and responsive to input received from the one of the plurality of partner devices via the diabetes management partner interface, or causing a modification to the set of configuration parameters, according to a system requirement of the one of the plurality of partner devices (Berman, ¶75-76, 112).
In regard to claim 3: 
wherein the set of configuration parameters comprises one or more of a set of wireless connectivity parameters, a set of access control parameters, and a set of analyte data parameters (Berman, ¶72-73).
In regard to claim 4: 
wherein the system requirement is associated with one of: a battery capacity of the one of the plurality of partner devices (Berman, ¶28, 74)
an accuracy requirement of the one of the plurality of partner devices (Berman, ¶98). 
a communication protocol used by the one of the plurality of partner devices (Berman, ¶83). 
a regulatory requirement applicable to the one of the plurality of partner devices (Berman, ¶131).
 and an expected operational time of the one of the plurality of partner devices (Berman, ¶69).
In regard to claim 5: 
wherein: the set of wireless connectivity parameters comprises a condition under which the one of the plurality of partner devices is to be removed from a whitelist maintained for the analyte sensor system; and the analyte sensor system setting or causing the modification to the set of configuration parameters according to the system requirement of the one of the plurality of partner devices comprises the analyte sensor system setting the condition such that the one of the plurality of partner devices is to be removed from the whitelist when a battery level of the one of the plurality of partner devices meets a threshold (Berman, ¶115).
In regard to claim 6: 
wherein: the set of wireless connectivity parameters comprises an advertisement structure; and the analyte sensor system setting or causing the modification to the set of configuration parameters according to the system requirement of the one of the plurality of partner devices comprises the analyte sensor system using the diabetes management partner interface to set or modify the advertisement structure (Berman, ¶103).
In regard to claim 7: 
wherein the set of access control parameters comprises one or more of: a number of display devices that the analyte sensor system may connect to; and a level of access or control the analyte sensor system may give to one or more of the display devices (Berman, ¶118).
In regard to claim 8: 
wherein: the set of analyte data parameters comprises a calibration period for the analyte sensor system; and the analyte sensor system setting or causing the modification to the set of configuration parameters according to the system requirement of the one of the plurality of partner devices comprises the analyte sensor system using the diabetes management partner interface to set or modify the calibration period (Berman, ¶89).
In regard to claim 9: 
wherein: the set of analyte data parameters comprises a factory calibration code; the analyte sensor system uses the diabetes management partner interface to receive from the one of the plurality of partner devices an indication to use the factory calibration code, according to the system requirement of the one of the plurality of partner devices; and the analyte sensor system setting or causing the modification to the set of configuration parameters according to the system requirement of the one of the plurality of partner devices comprises the analyte sensor system using the diabetes management partner interface to set or modify the calibration period to zero or none (Berman, ¶79, 33).
In regard to claim 10: 
wherein the set of wireless connectivity parameters comprises settings in a remote server, wherein the analyte sensor system setting or causing the modification to the set of configuration parameters according to the system requirement of the one of the plurality of partner devices comprises using the diabetes management partner interface to configure the analyte sensor to: use services provided via the remote server; responsive to services provided via the remote server, transmit diabetes management feedback to one or more display devices connected to the analyte sensor system; and if the services provided via the remote server become unavailable, disable the use of the services and send a related notification to display devices connected to the analyte sensor system (Berman, ¶132).
In regard to claim 11: 
wherein: the set of analyte date parameters comprises bolus calculation parameters; and the analyte sensor system setting or causing the modification to the set of configuration parameters according to the system requirement of the one of the plurality of partner devices comprises the analyte sensor system using the diabetes management partner interface to provide the one of the plurality of partner devices with access to the bolus calculation parameters (Berman, ¶93).
In regard to claim 12: 
further comprising the analyte sensor system providing a bolus recommendation based on a calculation performed using the bolus calculation parameters (Berman, ¶93). 
In regard to claim 25: 
providing a transcutaneous analyte sensor configured for implantation in a host ( Berman, ¶170, FIG.4).  
generating analyte sensor data associated with analyte concentration in the host using the transcutaneous analyte sensor coupled to an analyte sensor system (Berman, ¶147, 137). 
establishing a connection between a display device and the analyte sensor system; the display device receiving an indication that the analyte sensor system is connecting to a partner device (Berman, ¶87). 
after receiving authorization to provide the partner device with access to a set of configuration parameters via a diabetes management partner interface, receiving, via the diabetes management partner interface, configuration parameters for alerts originating from the partner device ( Berman, ¶75, 114, 176-177  FIG.3A).
the display device providing a user interface to configure alerts originating from the analyte sensor system and the alerts originating from the partner device ( Berman, ¶135, 143). 
and using input received via the user interface to cause a modification to the configuration parameters for the alerts originating from the partner device, wherein the modification is made in accordance with a system requirement of the partner device ( Berman, ¶144). 
In regard to claim 26: 
further comprising receiving, via the user interface, a selection of the partner device or a remote device of a plurality of remote devices that comprises the display device, to be used as a primary device for providing one or more of the alerts originating from the analyte sensor system and the alerts originating from the partner device (Berman, ¶FIG.1).
In regard to claim 27: 
further comprising providing the alerts on a device other than the primary device in the event a battery capacity of the primary device falls below a threshold (Berman, ¶89).
In regard to claim 28: 
further comprising the display device receiving, via the user interface, a selection of respective alerts types to be provided for the alerts originating from the partner device and for the alerts originating from the analyte sensor system ( Berman, ¶174). 
In regard to claim 29: 
further comprising: providing the alerts via a primary notification device; and if no acknowledgment is received in response to providing the alerts via the primary notification device, providing the alerts via a secondary notification device, wherein the primary and secondary notification devices are selected from the group consisting of the partner device, the analyte sensor system, and at least one of the plurality of remote devices (Berman, ¶75-76, 112). 

Claim Rejections - 35 USC § 103
	
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 13-24 are rejected under 35 U.S.C §103(a) as being unpatentable over Berman and in view of Mazlish et al. (US Publication No. 20170189614), hereinafter Mazlish.  
In regard to claim 2: 
Berman does not explicitly suggest, wherein the one of the plurality of partner devices is an automatic insulin delivery device or a manual insulin delivery device; however in a same filed endeavor Mazlish discloses this limitation (Mazlish, ¶96, FIG. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of connection device verification of Berman with use of automatic insulin delivery device or a manual insulin delivery device disclosed in Mazlish in order to have user flexibility using either automated or manual insulin delivery, stated by Mazlish, at para.59.
In regard to claim 13: 
Berman does not explicitly suggest, one or more partner devices adapted to deliver insulin to a user; however in a same filed endeavor Mazlish discloses this limitation (Mazlish, ¶6).
an analyte sensor system adapted to generate analyte information, the analyte sensor system comprising: a transcutaneous analyte sensor configured for implantation in a host and used to generate analyte sensor data associated with analyte concentration in the host (Berman, ¶147, 137, 170, FIG.4). 
and a set of configuration parameters used to transmit and receive wireless signals, wherein the configuration parameters are configurable by use of a diabetes management partner interface; 
and a display device connectable to the analyte sensor system and adapted to display analyte information and to provide authorization for the analyte sensor system to provide one of the one or more partner devices with access to the set of configuration parameters via the diabetes management partner interface (Berman, ¶178-179, ¶114, 176-177  FIG.3A). 
wherein the one of the one or more partner devices is adapted to use the diabetes management partner interface to set or cause a modification to the set of configuration parameters, according to a system requirement of the one of the one or more partner devices (Berman, ¶72-73, 28, 74).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of connection device verification of Berman with use of automatic insulin delivery device or a manual insulin delivery device disclosed in Mazlish in order to have user flexibility using either automated or manual insulin delivery, stated by Mazlish, at para.59.
In regard to claim 14: 
Berman does not explicitly suggest, wherein the one of the one or more partner devices is an automatic insulin delivery device or a manual insulin delivery device; however in a same filed endeavor Mazlish discloses this limitation (Mazlish, ¶96, FIG. 4).
In regard to claim 15: 
wherein the set of configuration parameters comprises one or more of a set of wireless connectivity parameters, a set of access control parameters, and a set of analyte data parameters (Berman, ¶72-73).
In regard to claim 16: 
wherein the system requirement is associated with one of: a battery capacity of the one of the one or more partner devices (Berman, ¶28, 74).
an accuracy requirement of the one of the one or more partner devices (Berman, ¶98).
a communication protocol used by the one of the one or more partner devices (Berman, ¶83). 
a regulatory requirement applicable to the one of the one or more partner devices (Berman, ¶131).
and an expected operational time of the one of the one or more partner devices (Berman, ¶69). 
In regard to claim 17: 
wherein: the set of wireless connectivity parameters comprises a condition under which the one of the one or more partner devices is to be removed from a whitelist maintained for the analyte sensor system; and the one of the one or more partner devices is further adapted use the diabetes management partner interface to set or modify the condition such that the one of the one or more partner devices is to be removed from the whitelist when a battery level of the one of the one or more partner devices meets a threshold, according to the system requirement of the one of the one or more partner devices (Berman, ¶115).
In regard to claim 18: 
wherein: the set of wireless connectivity parameters comprises an advertisement structure; and the one of the one or more partner devices is further adapted to use the diabetes management partner interface to set or modify the advertisement structure (Berman, ¶103).
In regard to claim 19: 
wherein the set of access control parameters comprises one or more of: a number of display devices that the analyte sensor system may connect to; and a level of access or control the analyte sensor system may give to one or more of the display devices (Berman, ¶118). 
In regard to claim 20: 
wherein: the set of analyte data parameters comprises a calibration period for the analyte sensor system; and the one of the one or more partner devices is further adapted to use the diabetes management partner interface to set or modify the calibration period (Berman, ¶89).
In regard to claim 21: 
wherein: the set of analyte data parameters comprises a factory calibration code; and the one of the one or more partner devices is further adapted to use the diabetes management partner interface to: provide the analyte sensor system with an indication to use the factory calibration code, according to the system requirement of the one of the one or more partner devices; and to set or modify the calibration period to zero or none (Berman, ¶79, 33).
In regard to claim 22: 
wherein: the set of wireless connectivity parameters comprises settings in a remote server; and the one of the one or more partner devices is further adapted to use the diabetes management partner interface to configure the analyte sensor to: use services provided via the remote server; responsive to services provided via the remote server, transmit diabetes management feedback to display device connectable to the analyte sensor system; and if the services provided via the remote server become unavailable, disable the use of the services and send a related notification to the display device connectable to the analyte sensor system (Berman, ¶132). 
In regard to claim 23: 
wherein: the set of analyte date parameters comprises bolus calculation parameters; and the one of the one or more partner devices is further adapted to use the diabetes management partner interface to configure the analyte sensor system to provide the one of the one or more partner devices with access to the bolus calculation parameters, according to the system requirement of the one of the one or more partner devices (Berman, ¶93). 
In regard to claim 24: 
wherein the one of the one or more partner devices is further adapted to use the diabetes management partner interface receive from the analyte sensor system a bolus recommendation based on a calculation performed using the bolus calculation parameters (Berman, ¶93). 

            Conclusion 

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890